Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 2/1/22 and the interview on 2/10/22.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-2, 4-8, 10-14, 16-20, 22-23, 25-30, 33-34, 36-41, 43-72, and 77-97.

Terminal Disclaimer
The terminal disclaimer filed on 2/1/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/982630 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kiri Sharon 71,828 on 2/10/22.

The application has been amended as follows: 

In claim 10 line 3, the language “said at least one configured” has been amended to read –said at least one delivery end configured--.



In claim 54, the language “said at least one seal is selected from a group consisting of at least one O-ring, at least one membrane, duckbill valve, at least one ball and any combination thereof.” has been amended to read –said at least one seal comprises an O-ring--.

In claim 56, the language “said at least one seal is selected from a group consisting of at least one O-ring, at least one membrane, duckbill valve, at least one ball and any combination thereof.” has been amended to read –said at least one seal comprises an O-ring--.

In claim 58, the language “said at least one seal is selected from a group consisting of at least one O-ring, at least one membrane, duckbill valve, at least one ball and any combination thereof.” has been amended to read –said at least one seal comprises an O-ring--.

Claims 73-76 have been cancelled.

In claim 77 line 3-4, the language “to deliver said predetermined amount Msub [mg] of said” has been amended to read –to deliver said predetermined volume Vsub [ml] of said--.

In claim 92 line 2-3, the language “gas and the predetermined volume Msub of said” has been amended to read –gas and the predetermined amount Msub of said--.

sub of said” has been amended to read –gas and the predetermined amount Msub of said--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed device/method of delivering a substance, the prior art does not disclose, either alone or suggest in combination, a device including at least one predefined delivery end structured to contain a predetermined volume/amount of at least one substance and configured for placement in proximity to at least one body cavity and having at least one orifice with a diameter; a fluid-tight chamber configured to contain a predetermined volume of pressurized gas at a predetermined pressure and in fluid communication with the delivery end and having at least one seal adapted to seal the volume of pressurized gas to prevent leakage; at least one valve mechanically connectable to the chamber and having an active configuration that enables delivery of the volume/amount of substance and an inactive configuration which prevents delivery of the predetermined volume/amount of substance; the valve reconfigurable from the inactive to the active configuration within a predetermined time; the pressurized gas caused to exit the chamber and enter the delivery end to entrain the substance for delivery to the orifice in the form of an aerosol; the device delivering the volume/amount and the pressurized gas through the orifice to the body cavity; the delivery end configured to accommodate the volume/amount of substance and the pressurized gas after actuation of the valve; the valve including a plunger accommodated within the chamber and interconnected to the seal, wherein the valve is configured to the active configuration via linear movement of the plunger such that the seal of the chamber formed by the at least one seal is removed to allow the pressurized gas to enter the delivery end to entrain the volume/amount of substance to be delivered to the body cavity as set forth in independent claims 1, 7, 13, and 19.

While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1, 7, 13, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/COLIN W STUART/Primary Examiner, Art Unit 3785